Citation Nr: 1453477	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses incurred at Baptist Medical Center (BMC) from November 7, 2011 to November 14, 2011.   

2.  Entitlement to payment or reimbursement of private medical expenses incurred at Baptist Medical Center (BMC) from December 15, 2011 to December 24, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to May 1994.    

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 decisions of the Gainesville VA Medical Center (VAMC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran filed Substantive Appeal (i.e. VA Form 9s) where he specifically requested a Board hearing in Washington D.C.  This hearing was scheduled to take place on December 3, 2013.  However, in a communication received on November 20, 2013, the Veteran indicated that wished to reschedule the hearing.  He noted that he was having some medical problems due to colon cancer surgery and was currently unable to travel.   

In November 2014, the Board contacted the Veteran to determine whether he still desired a Board hearing and if so, whether he preferred to have the hearing in Washington, D.C. or whether he would like to have a hearing at the St. Petersburg, Florida Regional Office (RO), which is closer to his home.  In response, the Veteran indicated that he desired a Board hearing at the St. Petersburg RO, via videoconference.  

To ensure compliance with due process requirements, and because Board videoconference hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a Board videoconference hearing at the St. Petersburg RO.  The case should then be processed in accordance with standard appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


